DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-10 are pending in the application.
Allowable Subject Matter
3.	Claims 1-10 are allowed.
Reasons for Allowance
4.	The prior art does not disclose, teach or suggest:
The claimed quick release leash, comprising: a flexible leash line having a first end and a second end; at least one of the first end or the second end of the leash line terminating in a male member of a quick release coupling, the male member having a leash line attachment end and a remote end; a first connector at the first end of the leash line for connection to a person; a second connector at the second end of the leash line for connection to an object; a housing of the quick release coupling mounted to at least one of the first connector or the second connector, the housing having a female receiver which receives the male member in mating relation; the housing of the quick release coupling having a locking pin passage that intersects the female receiver; the male member of the quick release coupling having an aperture, the remote end of the male member and the female receiver having compatible cross-sectional profiles which align the aperture of the male member with the locking pin passage when the male member and the female receiver are in mating engagement; a locking pin being positioned in the locking pin passage, the locking pin having a first end and a second end, the locking pin being axially movable in the locking pin passage; a biasing member mounted to the housing biasing the locking pin toward the female receiver to bring the first end of the locking pin into engagement with the aperture of the male member, thereby locking the male member within the housing; a manual release being attached to the second end of the locking pin, such that when a force is exerted upon the manual release sufficient to overcome the biasing force of biasing member, the first end of the locking pin is withdrawn from the aperture of the male member and the male member is released; and a travel limiter being provided between the housing and the locking pin, the travel limiter limits travel of the locking pin to prevent the locking pin from being withdrawn from the locking pin passage.
As specifically claimed by applicant.
Conclusion
5.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.
The prior art references disclose quick release couplings for surfboards and other objects.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
7.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
6/24/2022